Allen, J.
The petitioner received an allowance of $500 soon after her husband’s death, and after the expiration of two years and over, upon her petition, a second allowance of $200 was ordered by the Probate Court. At the time of the second allowance the first allowance had all been expended by her for her necessary support. It is not stated that the first allowance was insufficient for her immediate necessities at that time. The contrary is to be inferred from the terms of the bill of exceptions. But it is stated that at the time of the second allowance she was in necessitous- circumstances, and did not have proper clothing, and was $100 in debt. She had some real estate, but it brought in no return in money.
It was settled in Dale v. Hanover National Bank, 155 Mass. 141, 145, that the allowance to a widow must be limited to such sum as will provide for her immediate necessities for a short time immediately following her husband’s death. It was held in Lisk v. Lisk, 155 Mass. 153, that the order of allowance may be passed after a considerable lapse of time; but this decision did not vary the former doctrine. The allowance is to be made in view of the condition of things at or immediately after the death of her husband. In this aspect, the decree of the Probate Court making a second allowance must be reversed.
We do not determine the other question which was argued.

Exceptions sustained.